PER CURIAM.
On the authority of Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990) and Walker v. State, 546 So.2d 764 (Fla. 5th DCA 1989), we affirm the defendant’s sentence which is based on a scoresheet multiplying the points for legal constraint by the number of offenses committed while the defendant was under legal constraint. We certify the following question to be of great public importance (Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v)):
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED UNDER LEGAL CONSTRAINT?
GRIFFIN and DIAMANTIS, JJ., concur.
COWART, J., dissents with opinion.